Citation Nr: 1300015	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder, depressive disorder not otherwise specified (NOS), adjustment disorder, psychosis, mood disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 29, 1973 to August 24, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that proceeding has been associated with the claims file.

Initially, the Board observes that the Veteran's non-PTSD claim has consistently been termed entitlement to service connection for depression; however, based on the statements of the Veteran and his representative and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the Veteran's claim for entitlement to service connection for depression has been recharacterized as noted above.

The record reflects that after the Statement of the Case (SOC) the Veteran submitted additional relevant evidence to the Board in February 2009.  No subsequent Supplemental Statement of the Case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2012).  The Veteran subsequently submitted additional relevant evidence in April 2010 and April 2011.  This evidence was submitted without a waiver of RO jurisdiction.  With respect to the April 2011 evidence, this evidence was entirely duplicative of the documents provided in February 2009 that were accompanied by a waiver of RO jurisdiction.  As to the April 2010 evidence, the submitted April 2010 VA clinical psychologist's opinion addresses only the Veteran's depression and, in light of the favorable decision in this case as to entitlement to service connection for depressive disorder NOS, the Board finds that a remand is not required for the RO to consider the newly submitted evidence in the first instance.  See id; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The competent medical evidence of record does not establish that the Veteran has a current diagnosis of PTSD.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of depressive disorder NOS as a result of his military service.

3.  The preponderance of the evidence is against finding that the Veteran's other diagnosed psychiatric disabilities, including bipolar disorder, adjustment disorder, psychosis, mood disorder, and schizoaffective disorder, are etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  Resolving doubt in favor of the Veteran, his depressive disorder NOS is a result of his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  Service connection for an acquired psychiatric disorder other than PTSD and depressive disorder, to include bipolar disorder, adjustment disorder, psychosis, mood disorder, and schizoaffective disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue of entitlement to service connection for depressive disorder, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

With respect to the Veteran's other claimed psychiatric disorders, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in August 2007 and November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Specifically, during the hearing it was noted that the Veteran had not been diagnosed with PTSD and that with respect to his diagnosed psychiatric disorders, the prior denials had been based on an inadequate nexus linking such current disabilities to the Veteran's military service.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis, 6 Vet. App. at 430.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Veteran has reported treatment with certain private medical providers through the years and some or all of these records were included among the SSA records provided.  To the extent that additional records may be outstanding, the RO instructed the Veteran on multiple occasions that he could directly provide such private records or that if he provided authorization and contact information for the private providers VA could obtain such records directly from the providers.  The Veteran failed either to provide any additional records directly or to provide VA with authorization to obtain such records.  As such, the Board concludes that a remand to obtain any such possible private treatment records would serve no useful purpose.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that it is the Veteran's ultimate responsibility to assure that the VA receives all the information and evidence needed to substantiate his claim).  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, there is no evidence of a current diagnosis of PTSD that meets the criteria of the Diagnostic and Statistical Manual of Mental Disorders IV ("DSM-IV").  Moreover, the Board believes there is no competent evidence suggesting an association between any current psychiatric disorder (other than depressive disorder) and any event, injury, or disease in service.  Although the Veteran reports having experienced traumatic events in service, as will be discussed in greater detail below, there is no evidence that he has been diagnosed with PTSD and, indeed, multiple medical professionals have specifically concluded that the Veteran has not met the DSM-IV criteria for a diagnosis of PTSD.  As to the Veteran's psychiatric disabilities other than PTSD and depressive disorder, no medical professional has suggested that any of these disabilities were caused or aggravated by his military service.  Under such circumstances, the Board finds that obtaining a VA examination or opinion is not necessary to decide this appeal.  38 C.F.R. § 3.159.

The Board is cognizant that there are instances in the absence of medical evidence in which lay testimony can serve to establish an association between service and the claimed disability in order to satisfy the requirements of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing PTSD or linking an otherwise diagnosed psychiatric disorder to some incident or event in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's or his representative's lay beliefs alone can serve to establish any association between the Veteran's claimed PTSD or other psychiatric disorder and his military service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The Board notes several diagnoses of psychoses over the years; however, none of these diagnoses occurred within one year following active service.  Moreover, the Veteran did not have 90 days or more of active service.  As such, service connection for an acquired psychiatric disorder may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2012); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran does not contend that he has PTSD as a result of combat or fear of hostile military or terrorist activity.  Instead, the Veteran asserts that his psychiatric problems stem from verbal and physical harassment he received from myriad service members during his period of basic training.  Specifically, the Veteran states that he was forced to endure taunts such as "Alice," "Miss Alice," and the "the company maid."  Service members also talked to him in "girlish voices" and would touch "my rear while making crude sexual comments and propositions."  This abuse caused stress, anxiety, fear of physical harm, concentration problems, stuttering, nightmares, and difficulty sleeping.  

The Board notes the Veteran's service treatment records do not indicate any complaints, treatment, or diagnoses of PTSD or other psychiatric disorder.  The Veteran was separated from service due to his limited educational background and inability to pass the weekly achievement tests.  The record noted that the Veteran had no mental or physical disability that would warrant his discharge for reason of physical disability and that his problems existed prior to service and were not aggravated by service.  

After service, as discussed in greater detail below, VA and private treatment records include numerous diagnoses of psychiatric disorders.  No diagnosis of PTSD, however, is of record.  In that regard, a January 2009 letter from the Veteran's treatment VA clinical psychologist noted that the Veteran's diagnosed depressive disorder not otherwise specified was related to his military service, but failed to diagnose PTSD.  Indeed, the psychologist indicated, "It cannot be stated with confidence that his military service caused Post-traumatic Stress Disorder..."  Other medical providers of record have diagnosed multiple psychiatric disorders based on the DSM-IV, but have not diagnosed PTSD based on the Veteran's failure to meet all criteria for such a diagnosis.  When asked during the August 2010 Board hearing whether he was aware of any mental health professional having diagnosed him with PTSD, the Veteran stated that he did not know.  Thus, there is no evidence the Veteran has been diagnosed with PTSD.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, there is no competent evidence of record showing that the Veteran had a diagnosis of PTSD that was incurred in or otherwise related to military service during any period of his appeal.  As discussed above, the Veteran has indicated that he is unaware as to whether he has been diagnosed with PTSD and the medical evidence of record indicates that such diagnosis has been considered and rejected by multiple medical professionals.

Accordingly, the Board concludes that the evidence of record is against the Veteran's claim for service connection for PTSD, as he has no current diagnosis of the disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Diagnosed Psychiatric Disorders

In addition, as noted above, the Board is cognizant that the Veteran's claims of entitlement to service connection for PTSD and depression encompass all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted, the Veteran also has been diagnosed with multiple disorders, including bipolar disorder, depressive disorder not otherwise specified (NOS), adjustment disorder, psychosis, mood disorder, and schizoaffective disorder.

As noted above, the Veteran's service treatment records and personnel records do not indicate any complaints, treatment, or diagnoses of or relating to a psychiatric disorder during service.  After service, the evidence of record indicates multiple hospitalizations and other treatment for mental health problems from approximately 1980.  Treatment records at various times have attributed some or all of his mental health problems to childhood sexual abuse by an aunt, verbal and physical abuse by schoolmates, a serious 1977 motor vehicle accident, the loss of his janitorial businesses, relationship problems with multiple women, a 1999 skull fracture, and/or the stress of multiple incarcerations for drugs and the sexual abuse of a minor.  As noted above, during the years of treatment the Veteran has been diagnosed by various mental health treatment providers with multiple different psychiatric disorders.

In support of his claim, the Veteran submitted a January 2009 letter from his treating VA clinical psychologist.  The psychologist stated that the Veteran's working diagnoses were depressive disorder NOS and organic psychosis (due to the 1999 head injury).  As to the etiology of the depressive disorder, the psychologist stated, "It is my opinion that his military harassment is as likely as not to have precipitated his lifelong depression."  As to rationale, the psychologist discussed the Veteran's other life traumas, including childhood traumas and adult head injuries, and concluded that these incidents probably made the Veteran more vulnerable to prolonged depression and posttraumatic reactions than others.  That said, "the military harassment certainly triggered his depression and compounded the total effect of other traumatic experiences."  In an April 2010 statement, the psychologist reiterated, "It is my opinion that the reported harassment [in service] triggered a series of events leading to lifelong depression."

Thus, a clinical professional has specifically attributed some measure of the Veteran's currently diagnosed depressive disorder NOS to his military service.  The Board finds the January 2009 and April 2010 letters of significant probative value.  While the Board remains concerned that multiple other medical professionals have attributed the Veteran's mental health problems partly or exclusively to the non-service problems documented above, the VA clinical psychologist clearly considered these pre- and post-service traumas when rendering her opinion.  In that regard, she indicated that while these unrelated traumas may have made the Veteran more susceptible to certain mental health problems, it was the Veteran's military service that triggered his depression and compounded the total effect of his other traumatic experiences.  There is no medical evidence of record to rebut the conclusions of the VA clinical psychologist in this regard.  Thus, the Board concludes the findings of the qualified mental health care provider, at the very least, places the evidence in equipoise as to whether the Veteran's currently diagnosed depressive disorder NOS is related to military service.  As such, the Veteran is entitled to the benefit of the doubt and service connection may be granted.

In short, in light of the January 2009 and April 2010 letters of the VA clinical psychologist that have attributed the Veteran's depressive disorder NOS to his military service, the Board concludes that service connection for depressive disorder NOS is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Finally, with regard to the Veteran's diagnosed psychiatric disorders other than PTSD and depressive disorder NOS, the Board concludes that the preponderance of the evidence is against finding that these psychiatric disorders were caused or aggravated by service.  No medical professional has linked the Veteran's psychiatric disorders other than depressive disorder NOS to his military service or experiences therein.  Indeed, numerous medical professionals have linked these diagnosed psychiatric disorders to the pre- and post-service traumas discussed above.  As discussed above, while the January 2009 and April 2010 VA psychologist's letters discussed the Veteran's in-service problems and pre- and post-service traumas, she clearly linked only the depressive disorder NOS to the Veteran's military service.  As noted, the organic psychosis was attributed to the 1999 skull injury and the other prior diagnoses were not discussed.  To the extent that the Veteran or other laypersons of record are attempting to link any psychiatric disorder other than depressive disorder NOS to military service, the Board finds that such opinions are significantly outweighed by the above opinions of numerous medical professionals.  See Jandreau, 492 F.3d at 1377.

As there is no competent evidence otherwise linking any current psychiatric disorder to military service other than depressive disorder NOS, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder.

In summary, the Board concludes that service connection for depressive disorder NOS is warranted and that entitlement to service connection for an acquired psychiatric disorder other than PTSD and depressive disorder NOS is not warranted.  
 

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depressive disorder NOS is granted.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD and depressive disorder is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


